        Case: 4:20-mj-03220-NCC Doc. #: 1 Filed: 08/03/20 Page: 1 of 1 PageID #: 1



Ao 9l (Rc! ll/11) (:rimrnalCompla,nr


                                       UNrleo Sreres Drsr'ruc't' CouRr
                                                                  for the
                                             EASTERN DISTRICT            OI MISSOURI

                  United States of America                           )
                                                                     )
                                                                     )       Case   No.   4:20 MJ 3220 NCC
                       Ledra A. Craig,                               )
                                                                              Signed and Submitted to the Court for
                                                                     )
                                                                              filing by reliable electronic    means
                                                                     )
                                                                     )
                         Defendant (s)


                                                 CRIMINAL COMPLAINT
         l, the complainant in this case, state thal the following is true to the best ofmy knowledge and belief.
On or about the date(s)     of                Ausust 2, 2020                in the county   of             St. Charles         in the
     Eastem           District of            Missouri           , the defendant(s) violated:

            Code   Seclion                                                     Offense Descriplion

2l USC Sections    841(a)( l) and   841(b)      Dislribution of a mixturc or substance containing a detectabie amount of
(lXC)                                           N-phenyl-N-[-(2-phenylethyl)4-piperidinyl] propanamide (commonly refened to        as
                                                fentanyl)




         This criminal complaint is based on these facts:

                                                     S[I' ATTACIIED AFIIDAVIT




                                                                                                 {D{ N,
         Cf Continued on thc attached sheet



                                                                                                 Complainanl   s   signaIurc

                                                                                             Danicl G. Plumb, TFO, DEA
                                                                                                  Prtuted name akd title

Swom to, attested to, and affirmed before me via reliable electronic means punuant to Federal Rules of Criminal Procedure
4. I and 4l this 3rd day ofAugust, 2020

                  08103t2020
Date:
                                                                                                    Judge's signat re

City and statci                        St. Louis. Missouri                   Ilonorable Noelle C. Collins, U.S. Magistrat€ Judge
                                                                                                 Ptinled ndme ond titIe
